NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

         CORNELL D.M. JUDGE CORNISH,
               Plaintiff-Appellant,
                           v.
DAVID J. KAPPOS, UNDER SECRETARY OF COM-
 MERCE FOR INTELLECTUAL PROPERTY AND
 DIRECTOR OF THE UNITED STATES PATENT
          AND TRADEMARK OFFICE,
  UNITED STATES PATENT AND TRADEMARK
                  OFFICE,
   HARRY I. MOATZ, DIRECTOR, OFFICE OF
ENROLLMENT AND DISCIPLINE, AND WILLIAM J.
   GRIFFIN, STAFF ATTORNEY, OFFICE OF
       ENROLLMENT AND DISCIPLINE,
             Defendants-Appellees.
              __________________________

                      2010-1433
              __________________________

    Appeal from the United States District Court for the
District of Columbia in case No. 07-CV-1719, Judge
Richard W. Roberts.
              ___________________________

                Decided: June 13, 2011
             ___________________________
CORNISH   v. KAPPOS                                       2


    CORNELL D.M. JUDGE CORNISH, of Washington, DC,
pro se.

    RAYMOND T. CHEN, Solicitor, Office of the Solicitor,
United States Patent and Trademark Office, of Alexan-
dria, Virginia, for defendants-appellees. With him on the
brief were RONALD K. JAICKS and SYDNEY O. JOHNSON, JR.,
Associate Solicitors.
                __________________________

  Before PROST, MOORE and O’MALLEY, Circuit Judges.
PER CURIAM.
    Cornell D.M. Judge Cornish (Mr. Cornish) appeals the
United States District Court for the District of Columbia’s
January 21, 2010 and March 8, 2010 orders denying him
temporary reinstatement to the United States Patent and
Trademark Office (USPTO) roster of active registered
practitioners pending resolution of his lawsuit. Mr.
Cornish filed his Notice of Appeal on March 22, 2010.
During the pendency of this appeal, the district court
granted the Defendants’ motion for summary judgment
regarding some of Mr. Cornish’s claims and dismissed Mr.
Cornish’s remaining claims. Cornish v. Dudas, 715 F.
Supp. 2d 56 (D.D.C. 2010). The district court entered
final judgment against Mr. Cornish, which Mr. Cornish
has separately appealed. Cornish v. Kappos (Appeal No.
2011-1041).
    In light of the district court’s entry of final judgment
in the underlying action, Mr. Cornish’s interlocutory
appeal of the district court’s denial of his requests for
injunctive relief pending the resolution of his lawsuit is
moot. See Harper v. Poway Unified Sch. Dist., 549 U.S.
1262 (2007); see also Fundicao Tupy v. United States, 841
F.2d 1101, 1103 (Fed. Cir. 1988) (dismissing an interlocu-
3                                         CORNISH   v. KAPPOS


tory appeal of the Court of International Trade’s denial of
injunctive relief because intervening final decision ren-
dered the interlocutory appeal moot). Because Mr. Cor-
nish’s lawsuit is no longer “pending resolution” before the
district court, “[t]here is no longer any need to preserve
the trial court’s power to provide an effective remedy on
the merits, which is the purpose of a preliminary injunc-
tion.” Fundicao Tupy, 841 F.2d at 1103. In conclusion,
we must dismiss Mr. Cornish’s interlocutory appeal,
because the entry of final judgment has rendered it moot.
In light of this dismissal, all of Mr. Cornish’s outstanding
motions filed in this appeal are likewise moot.
                      DISMISSED
                          COSTS
    No costs.